                            Case 1:20-mc-00216 Document 1 Filed 05/26/20 Page 1 of 3
$2 7;1'5HY &OHUN¶V&HUWLILFDWLRQRID-XGJPHQWWREH5HJLVWHUHGLQ$QRWKHU'LVWULFW


                                         81,7('67$7(6',675,&7&2857
                                                                            IRUWKH
                                                            Northern District of Texas
                                                        BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                     C.B. Moncrief, et al.
                             Plaintiff
                                 Y                                                          &LYLO$FWLRQ1R 4:20-CV-062-A
                 Frank Bernarducci, et al.
                            Defendant



         CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT


          ,FHUWLI\WKDWWKHDWWDFKHGMXGJPHQWLVDFRS\RIDMXGJPHQWHQWHUHGE\WKLVFRXUWRQ(date)                           04/22/2020   

        ,DOVRFHUWLI\WKDWDVDSSHDUVIURPWKLVFRXUW VUHFRUGVQRPRWLRQOLVWHGLQ)HG5$SS3 D  $ LVSHQGLQJ
EHIRUHWKLVFRXUWWKHWLPHIRUILOLQJDQDSSHDOKDVH[SLUHGDQGLIDQDSSHDOZDVILOHGLWLVQRORQJHUSHQGLQJ


 'DWH            05/26/2020
                                                                                             CLERK OF COURT


                                                                                                              /s/ Megan Wills
                                                                                                       Signature of Clerk or Deputy Clerk
       Case 1:20-mc-00216 Document 1 Filed 05/26/20 Page 2 of 3
Case 4:20-cv-00062-A Document 13 Filed 04/22/20 Page 1 of 2 PageID 72
       Case 1:20-mc-00216 Document 1 Filed 05/26/20 Page 3 of 3
Case 4:20-cv-00062-A Document 13 Filed 04/22/20 Page 2 of 2 PageID 73
